Citation Nr: 0720240	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-04 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected hiatal hernia with gastroesophageal reflux disease 
(GERD), currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1973 to November 
1982, from February 1983 to February 1989, and from February 
1989 to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The issue of entitlement to an increased evaluation for 
hiatal hernia with GERD is addressed in the Remand portion of 
the decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A rating decision dated in March 1999 denied service 
connection for coronary artery disease.

2.  The additional evidence received since the time of the 
final rating decision in March 1999 does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a heart disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a heart disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's request to reopen his claim for 
entitlement to service connection for a heart disorder, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claim, letters dated in August 2003 and September 2003 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran was advised of the 
prior final denial in March 1999 of service connection for 
coronary artery disease, and informed of the deficiency 
necessary to substantiate the claim.  See Kent v. Nicholson, 
20 Vet App 1 (2006).  Thus, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

With regard to the veteran's claim to reopen the issue of 
entitlement to service connection for a heart disorder, the 
Veterans Claims Assistance Act (VCAA) explicitly provides 
that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed 
to require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. 
§ 5103A(f).  However, VA has a duty, in order to assist the 
veteran, to obtain records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records, 
VA medical records, and identified private medical records 
have been associated with the claims file.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified what evidence had 
been received.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained, and there is no indication that any pertinent 
evidence was not received.  See 38 U.S.C.A. § 5103A (b).  As 
the veteran has not identified any records that are not 
already in the claims file, the Board finds that there is no 
additional duty to assist with regard to the new and material 
evidence claim.  Thus, VA's duty to assist has been 
fulfilled.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2002).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  New evidence means 
existing evidence not previously submitted to VA.  Material 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

The RO denied service connection for coronary artery disease 
in March 1999, and notified the veteran of the decision that 
same month.  The rating decision was not appealed and that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104 
(2006).  The matter under consideration in this case at that 
time was whether there was evidence that the veteran's 
coronary artery disease had been incurred in or aggravated by 
his military service.  In order for the veteran's claim to be 
reopened, evidence must have been presented or secured since 
the March 1999 rating decision which is relevant to, and 
probative of, this matter.

The evidence of record at the time of the March 1999 rating 
decision relevant to the veteran's claim for service 
connection included his active duty service medical records; 
VA outpatient treatment records dated from October 1996 to 
November 1996; outpatient treatment records from an overseas 
military medical facility dated from January 1998 to March 
1998; private treatment records dated in March 1998; and VA 
examinations dated in October 1993 and December 1998.  The 
additional evidence added to the record since the March 1999 
rating decision includes VA outpatient treatment records 
dated from January 1999 to April 2005; private treatment 
records dated from February 2001 to August 2003; private 
hospitalization records dated in February 1999 and January 
2003; and a private medical opinion dated in November 2003.  
Duplicate copies of VA outpatient treatment records dated in 
October 1993, and from October 1996 through November 1996, 
were also received.

At the time the RO denied the veteran's claim for entitlement 
to service connection for coronary artery disease, in March 
1999, there was no evidence that the veteran's heart disorder 
was incurred in or aggravated by his military service, and 
this continues to be the case.  Specifically, private 
treatment records from February 1999 and January 2003 note 
separate angioplasty and stent-implantation procedures.  VA 
outpatient treatment records note that the veteran underwent 
a stress/rest myocardial infusion in April 1999, and a heart 
catheterization in June 1999.  Finally, a November 2003 
statement from the veteran's private physician notes the 
veteran's cardiovascular history, diagnoses premature 
coronary artery disease, and states that he could not 
"conclusively say whether the Gulf War has attributed to his 
aggravation of coronary artery disease or not at this point 
because we do not know the etiology of the Gulf War syndrome 
at this point."  

However, the evidence submitted does not relate to an 
unestablished fact necessary to substantiate the claim, i.e., 
that the veteran's heart disorder was incurred in or 
aggravated by his military service.  To the extent that the 
November 2003 statement from the veteran's private physician 
could be considered a nexus opinion, and therefore new and 
material evidence, the Board notes that this statement is 
essentially non-evidence.  It provides a diagnosis of 
premature coronary artery disease, but specifically states 
that while the veteran requested an opinion as to the 
relationship between the veteran's heart disorder and his 
military service, it was impossible to provide one.  See 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (holding that 
where a physician is unable to provide a definite causal 
connection, the opinion on that issue is non-evidence).

Ultimately, none of the non-duplicative records provided 
raises a reasonable possibility that the veteran's current 
heart disorder was incurred in or aggravated by active 
military service.  Accordingly, although a portion of the 
evidence received since the last final rating decision in 
March 1999 is "new," as it had not been previously 
considered by VA, it is not "material," as it does not 
raise a reasonable possibility of substantiating the 
veteran's claim.  For these reasons, the appeal must be 
denied.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for a heart disorder is denied.


REMAND

With regard to the veteran's claim for an increased 
evaluation for hiatal hernia with GERD, the Board notes that 
the only pertinent evidence of record consists of a February 
1997 radiological study, showing evidence of a hiatal hernia, 
and a December 2003 VA gastrointestinal examination, which 
was conducted without a review of the veteran's claims file.  
These clinical findings are now over three years old, and do 
not provide sufficient detail on which to base an appellate 
decision, because they fail to discuss whether the veteran 
experiences certain symptomatology that is typical of the 
service-connected disorder in question.

Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159 (2006).  The Court of Appeals for Veterans 
Claims has held that the 'fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination. . . .'  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, a 
medical examination is in order to determine the current 
extent of the symptomatology of veteran's hiatal hernia with 
GERD.  38 C.F.R. § 3.159(c) (4) (i); see Littke v. Derwinski, 
1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.  The veteran must be afforded a VA 
examination to determine the current 
severity of his service-connected hiatal 
hernia with GERD.  The claims file and a 
copy of this Remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination; it 
should be stated in the examination report 
whether this review was accomplished.  The 
examiner must record in detail all 
pertinent medical complaints, symptoms, 
and clinical findings.  Specifically, the 
examiner must note whether the veteran has 
experienced dysphagia, pyrosis, and/or 
regurgitation; describe the frequency and 
severity of these and/or other symptom(s) 
present, and note whether these symptoms 
are accompanied by substernal arm or 
shoulder pain.  Additionally, it should be 
documented whether the veteran has 
experienced pain, vomiting, significant 
weight loss, hematemesis, melena, or 
anemia.  Finally, the examiner should 
opine whether the veteran's symptoms 
combine to produce impairment of health, 
and if so, whether that impairment is 
slight, considerable, or severe.  A 
complete rationale for all opinions stated 
must be provided.  The report prepared 
must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must indicate 
whether any notice that was sent was 
returned as undeliverable.

3.  Subsequently, the RO must review the 
actions directed by this Remand and ensure 
that they have been completed.  
Thereafter, the claim for entitlement to 
an increased evaluation for hiatal hernia 
with GERD must be readjudicated.  If the 
issue on appeal remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


